Citation Nr: 0025173	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a back 
and right hip injury. 

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter arose from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for a right knee injury, and a right hip 
and back injury, as well as acne vulgaris claimed as skin 
cancer.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current low back/right hip condition and service.  

2.  There is no competent medical evidence of a current right 
knee disability related to the veteran's military service.

3.  The veteran has a diagnosis of squamous cell carcinoma of 
the skin.  

4.  The veteran has reported that he participated in gas 
testing during service.  

5.  The veteran's service medical records were presumed 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
residuals of a back/right hip injury and right knee injury, 
are not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for skin 
cancer is well grounded. 38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); Pearlman v. West, 11 Vet. App. 443 (1998); 38 C.F.R. 
§§ 3.303, 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may be presumed 
for chronic conjunctivitis, keratitis, corneal opacities, 
scar formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (except mesothelioma), or squamous cell carcinoma of 
the skin as residuals of full body exposure to nitrogen or 
sulfur mustard if any of these disorders are developed at any 
time post-service.  See 38 C.F.R. § 3.316 (a)(1) (1999).  
However, service connection will not be established under the 
presumptive provisions if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition. 38 C.F.R. § 
3.316(b).

A veteran can also establish service connection for residuals 
of exposure to mustard gas by showing that a current disorder 
is in fact causally linked to such exposure.  Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. 
§ 3.303.  In Combee, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) essentially held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 38 
U.S.C.A. §§ 1113(b), 1116 (West 1991).

Initially, however, the Board must determine whether a claim 
for service connection is well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469 (1994).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Most of the veteran's service medical records were destroyed 
by fire in 1973.  The VA has a heightened duty to explain the 
reasons and bases for its decision when the veteran's service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, when records are unavailable, 
the "VA has no duty to seek to obtain that which does not 
exist."  Counts v. Black, 6 Vet. App. 473, 477 (1994);  
Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Nonetheless, 
the absence of complete service medical records is not 
dispositive in this claim with regard to the back, hip and 
knee injuries.

I.  Back/Right Hip and Right Knee Disabilities

As noted, the veteran's service medical records are 
unavailable, with the exception of reports of his 
examinations at induction and separation.  These reports are 
negative for complaints or findings relevant to the back, hip 
or knee.  A report from the NPRC dated in September 1998 
indicates that sick reports from the veteran's regiment were 
examined but found to be negative for information on a hip, 
back, knee or skin condition.  

Private medical records show complaints of back pain dating 
from 1979.  Subsequent treatment records show complaints of 
right knee pain without objective findings.  Degenerative 
arthrosis of the lumbar spine, noted to be not unusual for 
the veteran's age, was found on X-ray and CT scan in March 
1998.  X-rays of the right knee at that time showed no 
abnormalities.  Private records dated in December 1998 show 
x-ray evidence of very little, if any, degenerative changes 
of the knees.  The only diagnosis as it relates to the 
veteran's right knee was patellofemoral pain of both knees, 
right worse than left.  However, the Board notes for purposes 
of this discussion that pain in and of itself is not a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

The veteran testified that he has had problems with his 
back/right hip and right knee since service.  He believes 
that the knee problems began when he fell in a hole while 
running during training, and that the back and hip injury 
occurred when he jumped across a stream in Germany while 
carrying a 81 mm. mortar on his shoulder.  The veteran's wife 
testified that she noticed his knee problem when they met in 
college in 1951.  She recalled that he had trouble ascending 
steps and would  sometimes have to stop and rest in the 
middle of steps.  She recalls his back trouble dating from 
the time they were married in 1954.

In January 2000, the veteran has submitted a buddy statement 
from a fellow comrade who also recalls these incidents.  
Parenthetically, the Board notes that this evidence was 
submitted directly to the Board without apparent waiver of RO 
consideration and more than 90 days after notice to the 
veteran of transfer of the claim to the Board.  However, 
while the veteran has, in the Board's view, presented good 
cause for the time of the submission, the Board will not 
forward such evidence to the RO for initial review as the 
evidence addresses the question of incurrence of injuries to 
the veteran's right knee and back, facts which are presumed 
true for purposes of a well-grounded analysis.  As it does 
not address the remaining questions of nexus and current 
diagnosis of disability, it is not "pertinent" evidence 
that needs to be sent to the RO for consideration.  See 
38 C.F.R. § 20.1304(c) (1999). 

Following its review of the record, the Board is compelled to 
conclude that the veteran has not presented competent 
evidence of a relationship between any current back/right hip 
condition or right knee condition and service or any incident 
of service.  Further, he has failed to demonstrate a current 
disability of the right knee.  As noted, in December 1998, 
the radiologist questioned whether there were any 
degenerative changes of the knee shown on x-ray and the 
examiner at the time only provided a diagnosis of 
patellofemoral pain.  In the absence of these elements, he 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claims for service 
connection are well grounded.  The Board emphasizes that it 
does not doubt the veracity of the veteran's statements or 
those of his wife or comrade with respect to the incurrence 
of inservice injuries.  In fact, the Board has presumed the 
truthfulness of these statements in this regard.  

The Board finds that the evidence of record does not show 
that the veteran currently suffers from a right knee 
disability.  None of the treatment notes shows a confirmed 
diagnosis.  To the extent that the December 1998 x-ray report 
conclusion of very little, if any, degenerative changes of 
the knees may be considered a current diagnosis of a 
disability, no medical professional has related such a 
disability to any incident of the veteran's military service.  
As such, the claim for a right knee disability must be denied 
as not well grounded.  

Further, there is an absence of competent evidence of a 
causal relationship between any back/right hip condition and 
service.  It is significant that none of the medical reports 
in the record includes a medical opinion relating back and 
hip complaints or the degenerative arthrosis to service.  
Rather, the radiologist who read the veteran's lumbar X-rays 
and CT scan suggested that the veteran's degenerative 
findings were related to the aging process.  No etiology has 
been suggested for any hip complaint.  Based on the veteran's 
failure to meet this nexus element alone, the Board can only 
conclude that his claim for service connection for a 
back/right hip condition is not well grounded.

Further, although the Board accepts that the veteran did hurt 
his back, hip and knee as he has described, he has not shown 
a chronic condition in service or provided medical nexus 
between a currently claimed disability and a continuity of 
symptomatology since service.  It is noted that he did not 
seek treatment for many years after service for any of these 
conditions.  Although he has explained that he primarily did 
not get treated because that was simply not his way, the 
Board finds the lack of treatment or recorded complaints for 
many years after service to be significant. 

Indeed, the only evidence that the veteran suffers from a 
current hip and back disorder that is related to service or 
to any incident of service, or that he has a right knee 
disorder related to service, is the veteran's own lay 
statements and those of his wife and comrade.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not indicate that the veteran or any of the lay 
witnesses possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a knee, hip or back disorder.  Therefore, the 
lay statements cannot serve as a sufficient predicate upon 
which to find his claims for service connection well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for a 
back/right hip condition or a right knee condition, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that these claims are well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


II.  Skin Disorder

The veteran has a history of recurrent skin cancer, and some 
of the lesions removed from his skin over the years have been 
identified as squamous cell carcinoma.  The veteran has 
maintained that he participated in training exercises at Camp 
Shelby in Mississippi, as well as at Fort Blanding in 
Florida.  He recalls participating in gas testing which he 
believes may be the cause of his skin cancer.  Specifically, 
he recalls being required to enter an enclosed structure 
which had gas piped into it.  He was required to spend some 
time with his gas mask off during testing.

The Board notes that, in the case of Pearlman v. West, 11 
Vet. App. 443 (1998), the Court addressed the application of 
38 C.F.R. § 3.316 in determining the well-groundedness of 
claims.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden for a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman at 446.  The Court 
specified that the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions;" subject to the 
regulatory exceptions in paragraph (b).  Id.

The Board notes that, in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 38 
C.F.R. § 3.316.  Although all efforts by VA to substantiate 
his claimed exposure were unsuccessful, the Court held "that 
for the purpose of submitting a well-grounded claim relating 
to exposure to toxic gases under this regulation, the Board 
must assume that the lay testimony of exposure is true."  
However, the Court further noted that "whether or not the 
veteran meets the requirements of this regulation, including 
whether or not the veteran was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts."  
Pearlman at 447.

In this case, the only evidence that the veteran was exposed 
to mustard gas, or any gas testing, in service consists of 
his contentions to that effect.  In applying the rule set 
down in Pearlman, however, for purposes of determining the 
well-groundedness of his claim, the veteran's evidentiary 
assertions must be presumed to be credible.  See King v. 
Brown, 5 Vet. App. 19 (1993), and Pearlman, supra.  
Accordingly, solely for the purpose of determining the well-
groundedness of the veteran's claim, the Board accepts the 
credibility of the veteran's testimony and finds that he had 
a qualifying exposure to mustard gas for purposes of 38 
C.F.R. § 3.316.

Having accepted that the veteran was exposed to mustard gas 
in service for purposes of determining whether his claim is 
well grounded, and since squamous cell carcinoma of the skin 
is one of the disabilities for which service connection may 
be established due to mustard gas exposure, it must be 
concluded that the veteran has submitted a well-grounded 
claim for service connection for a skin disorder.  



ORDER

In the absence of evidence of a well grounded claim, the 
claims of entitlement to service connection for residuals of 
a back/right hip injury and a right knee injury are denied. 

The claim of entitlement to service connection for skin 
cancer is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
skin cancer is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the veteran's information is deemed sufficient to 
well-ground his claim in light of the absence of service 
medical records, the Board believes that it is necessary to 
determine whether the veteran was actually exposed to mustard 
gas, or to another specified vesicant agent, during service.  
The Board notes that service medical records obtained from 
NPRC do not reflect exposure to mustard gas.  However, the 
evidence of record shows that the RO failed to contact a 
recognized source that could verify the veteran's claimed 
exposure.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO is requested to contact the 
Commander of the U.S. Army Chemical and 
Biological Defense Agency, Attn: AMSCB- 
CIH, Aberdeen Proving Ground, Maryland 
21010-5423, and inquire whether the 
veteran was a nitrogen or sulfur mustard 
gas test subject.  That inquiry should 
note the veteran's name, service number, 
Social Security Number, and that testing 
was alleged at Camp Shelby in Mississippi 
and/or Camp Blanding, Florida between 
March 1944 and March 1946.

2.  The RO should thereafter, conduct any 
other development deemed necessary, 
including a VA examination, in accordance 
with the pertinent provisions of M21-1.  

3.  The RO should then review all the 
evidence and enter its determination with 
respect to the veteran's claim.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the statement of the case 
was issued. 38 C.F.R. § 19.31 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



